UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under Rule 14a-12 Value Line Aggressive Income Trust Value Line Asset Allocation Fund, Inc. Value Line Emerging Opportunities Fund, Inc. Value Line Premier Growth Fund, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Value Line Emerging Opportunities Fund, Inc. Value Line Premier Growth Fund, Inc. 220 East 42nd Street New York, New York 10017-5891 ADJOURNMENT MESSAGE – URGENT ACTION REQUESTED Werecently sent you proxy materials regarding a Special Meeting of Shareholders scheduled to be held on October 26, 2010. The Special Meeting has been adjourned to November 24, 2010 at 11:30 a.m.Our records indicate that we have not received your vote. We urge you to vote as soon as possible so we can obtain a sufficient number of votes to hold the meeting. By voting now you will help save on the cost of additional mailings and calls to shareholders. Please Vote Today! You may think your vote is not important, but your participation is critical to hold the meeting, so please vote immediately. We urge you to vote your proxy now.You and all other Fund shareholders will benefit from your cooperation. The Board recommends a vote “FOR” the proposals, as detailed in your proxy statement.A copy of the proxy statement is available by calling the toll free number shown below. 1-800-545-3393 Value Line Fundshas made it very easy for you to vote.Choose one of the following Your vote is urgently needed! methods: ● Speak to a live proxy specialist by calling the Please vote now to be sure your number above. We can answer your questions and record your vote. (Open: M-F vote is received in time for the 8am – 10pm, Sat 11am – 5pm ET) ● Log on to the website noted on your proxy November24, 2010 card/voting instruction form and enter your control number printed on the card, and vote Adjourned Special Meeting of by following the on-screen prompts. Shareholders. ● Call the phone number on the proxy card/voting instruction form and enter the control number printed on the card and follow the touchtone prompts. Voting takes only a few minutes. Thank you for your participation in this ● Mail in your signed proxy card/voting important matter. instruction form in the envelope provided.
